Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the second action for application #16/746957, High Temperature Clamps and Methods of Making the Same, filed 1/19/2020.  Claims 1-20 are pending, with claims 10-12, 17, and 19 withdrawn.  

Election/Restrictions
Applicant’s election of Species 3 (Figure 13) in the reply filed on 8/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). See MPEP 211.05(B).
The disclosure of the prior-filed application, Application No. 15/462,777, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The current application discloses the structure of a clamp, including at least an upper and lower arm, a stud with a distal end designed to permanently capture a fastener, a fastener coupled to the stud such that the fastener can selectively translate along the longitudinal axis of the stud. The prior-filed application disclosed a bushing. While the current application discloses the bushing of the prior-filed application, the claims of the current application do not claim a bushing, but rather are drawn to the structure of a clamp which was not disclosed in the prior-filed application. Accordingly, claims 1-20 are not entitled to the benefit of the prior-filed application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22A, 204, 206, 208, 210.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both an axis and a rounded corner in at least Figures 3 and 5.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” does not appear to point to an inner leg, and “60” does not appear to point to a channel of the bushing in Figure 4.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” does not appear to point to a channel of the bushing in Figure 5.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “232” in Figure 7 does not appear to be pointing to the correct arc per the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to because reference numeral “42” is used to refer both to a central axis and a rounded corner.
The specification is objected to because reference numeral “84” has been used to refer to a top side, bottom side, first side, and central axis in at least para [0053]-[0055]. 
The specification is objected to because reference numeral “56” has been used to define both a flared lip and concave arc.
The specification is objected to because reference numeral “104” has been used to refer to both a first central portion and a second central portion.	
The specification is objected to because reference numeral “202” has been used to refer both to a large arc, a body, and a cylindrically shaped body.
The specification is objected to because in para [0080] it is stated “The arms of the bottom body 422 and arms 424 of the base 402”, and this is unclear since this appears to be referring to the same arms.

Claim Objections
Claim 1 is objected to because the phrase “at lease” should be ---at least---.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 16, the phrase “at least one upper arm” makes it unclear if this is referring to the same upper arm previously claimed.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,172,877 to Hattori et al. (hereinafter ‘Hattori’) in view of US 782,366 (Stroud).

Regarding Claim 1, Hattori teaches a clamp comprising: 
a top (1a; Figure 9) comprising a body (central horizontal portion of 1a) and at least one upper arm (right upper 2’) that is cantilevered away from the body (as depicted in Figure 9 cantilevered from horizontal body); 
a through hole (depicted hole for stud 4 in Figure 9) that passes through the body of the top (1a); 
a base (1b) separate from the top (1a) and comprising a bottom body (central horizontal portion of 1b)  and at lease one lower arm (right lower 2’) cantilevered away from the bottom body (as depicted in Figure 9 cantilevered from horizontal body); 
a stud (4) affixed at a first end (head affixed to horizontal body via nut being threaded onto the shaft) and extending therefrom to a distal end (free end of stud 4 that receives nut); 
a fastener (nut) coupled to the stud (4) such that the fastener can selectively translate along the longitudinal axis of the stud (via threading); and 
a first mating interface extending away from the top or the base (see Figure 8 and col 1, ln 21-23; col 4, ln 46-49 teaching that a hole could be provided to mount the clamp to a base and that one variation of the clamp could include one of the plate portions having an extension in the longitudinal direction as depicted in Figure 8 where 1b has a longer horizontal portion that extends away from the top 1a); 
wherein the top is coupled to the base via the stud (4) passing through the hole in the body capturing the fastener (nut) between the first end (head) and the distal end (free end) of the stud such that the at least one upper arm (right upper 2’) and at least one lower arm (right lower 2’) are aligned (as depicted in Figure 9).  
Hattori does not specifically teach the stud affixed to the base and extending therefrom wherein the top is coupled to the base by placing the through hole down over the stud. Hattori has the stud passing through holes in both bodies but extending from the top to the bottom. However, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the stud of Hattori could attach the top and bottom bodies by entering the holes in either direction since both directions result in the same assembly and same functionality.
Hattori teaches the stud capturing a fastener (nut) but does not specifically teach 
the distal end of the stud being designed to permanently capture a fastener, or permanently capturing the fastener between the first and distal ends.
However, Stroud, which is also drawn to a clamp comprising two separate horizontal bodies having arms (for supporting a wire), wherein the bodies are connected via a threaded stud (12) passing through aligned holes in the bodies (Figure 1) and tightened via a nut (14) on the stud, further teaches that the distal end of the stud (12) is designed (via heading 13) to permanently capture a fastener (14) between the first and distal ends (as depicted in Figure 1; col 2, ln 66-75 teaching that heading prevents the end of the bolt from passing through the nut). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the distal end of Hattori could be headed as taught by Stroud, in order to make mounting the pipes on the clamp easier since the clamp would remain in an assembled manner and could merely be tightened without having multiple pieces needing to be held while inserting the bolt and screwing together the clamp portions.
	
Regarding Claim 2, Hattori and Stroud combined teach the clamp of claim 1, and Stroud further teaches wherein the stud (12) is threaded and the distal end (13) is deformed (headed) to capture the fastener (14).  

Regarding Claim 3, Hattori and Stroud combined teach the clamp of claim 2, and both Hattori and Stroud teach wherein the fastener is a nut (Figure 9 of Hattori; Figure 1 of Stroud).  

Regarding Claim 4, Hattori and Stroud combined teach the clamp of claim 1, and Hattori further teaches wherein the at least one upper arm (right upper 2’) is a first arc (as depicted in Figure 9).  

Regarding Claim 5, Hattori and Stroud combined teach the clamp of claim 4, and Hattori further teaches wherein the first arc (right upper 2’) has a first end (left end) coupled to the body (central horizontal portion of 1a). While the written disclosure does not specifically teach wherein the arc is swept through between 150 and 180 degrees, by viewing Figure 9, the arc depicted is reasonably 150 degrees. The Examiner notes that there is no indication in the Applicant’s specification of an angle in this range being a critical dimension of the invention, but merely that the arc can hold the pipe securely against the opposing portion of the clamp. Hattori discloses opposing arcs that are reasonably 150 degree arcs and that securely hold the pipe in place. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimum arc, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
  
Regarding Claim 6, Hattori and Stroud combined teach the clamp of claim 5, and Hattori further teaches wherein the at least one lower arm (right lower arm 2’; Figure 9) is a second arc (as depicted in Figure 9).  

Regarding Claim 7, Hattori and Stroud combined teach the clamp of claim 4, and Hattori further teaches wherein the second arc (right lower 2’) has a first end (left end) coupled to the body (central horizontal portion of 1b). While the written disclosure does not specifically teach wherein the arc is swept through between 150 and 180 degrees, by viewing Figure 9, the arc depicted is reasonably 150 degrees. The Examiner notes that there is no indication in the Applicant’s specification of an angle in this range being a critical dimension of the invention, but merely that the arc can hold the pipe securely against the opposing portion of the clamp. Hattori discloses opposing arcs that are reasonably 150 degree arcs and that securely hold the pipe in place. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimum arc, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 9, Hattori and Stroud combined teach the clamp of claim 1, and Hattori further teaches wherein when the top (1a) is assembled to the base (1b) and the fastener is fully tightened (Figure 9), a gap remains between a first distal end of the at least one upper arm and the at least one lower arm (see Figure 9 showing a gap between the opposing arm ends).  




Regarding Claim 14, Hattori teaches a clamp comprising: 
a top (1a; Figure 9) comprising a body (central horizontal portion of 1a) and at least one upper arm (right upper 2’) that is cantilevered away from the body (as depicted in Figure 9 cantilevered from horizontal body); 
a through hole (depicted hole for stud 4 in Figure 9) that passes through the body of the top (1a); 
a base (1b) separate from the top (1a) and comprising a bottom body (central horizontal portion of 1b)  and at least one lower arm (right lower 2’) cantilevered away from the bottom body (as depicted in Figure 9 cantilevered from horizontal body); 
a threaded stud (4) affixed at a first end (head affixed to horizontal body via nut being threaded onto the shaft) and extending therefrom to a distal end (free end of stud 4 that receives nut); 
a nut coupled to the threaded stud (4) such that the nut can selectively translate along the longitudinal axis of the threaded stud (via threading); and 
a first mating interface extending away from the top or the base (see Figure 8 and col 1, ln 21-23; col 4, ln 46-49 teaching that a hole could be provided to mount the clamp to a base and that one variation of the clamp could include one of the plate portions having an extension in the longitudinal direction as depicted in Figure 8 where 1b has a longer horizontal portion that extends away from the top 1a); 
wherein the top is coupled to the base via the stud (4) passing through the hole in the body capturing the nut between the first end (head) and the distal end (free end) of the threaded stud such that the at least one upper arm (right upper 2’) and at least one lower arm (right lower 2’) are aligned (as depicted in Figure 9).  
Hattori does not specifically teach the threaded stud affixed to the base and extending therefrom wherein the top is coupled to the base by placing the through hole down over the threaded stud. Hattori has the threaded stud passing through holes in both bodies but extending from the top to the bottom. However, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the threaded stud of Hattori could attach the top and bottom bodies by entering the holes in either direction since both directions result in the same assembly and same functionality.
Hattori teaches the threaded stud capturing a nut but does not specifically teach 
the distal end of the threaded stud being deformed to permanently capture the nut between the first and distal ends.
However, Stroud, which is also drawn to a clamp comprising two separate horizontal bodies having arms (for supporting a wire), wherein the bodies are connected via a threaded stud (12) passing through aligned holes in the bodies (Figure 1) and tightened via a nut (14) on the stud, further teaches that the distal end of the stud (12) is deformed (via heading 13) to permanently capture a fastener (14) between the first and distal ends (as depicted in Figure 1; col 2, ln 66-75 teaching that heading prevents the end of the bolt from passing through the nut). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the distal end of Hattori could be headed as taught by Stroud, in order to make mounting the pipes on the clamp easier since the clamp would remain in an assembled manner and could merely be tightened without having multiple pieces needing to be held while inserting the bolt and screwing together the clamp portions.

Regarding Claim 15, Hattori and Stroud combined teach the clamp of claim 14, and Hattori further teaches wherein the at least one upper arm (right upper 2’) and the at least one lower arm (right lower 2’) are both in the shape of an arc (as depicted in Figure 9).  

Regarding Claim 16, as best understood, Hattori and Stroud combined teach the clamp of claim 15. While the written disclosure of Hattori does not specifically teach wherein at least one upper arm and the at least one lower arm are swept through between 150 and 180 degrees to form the arc, by viewing Figure 9, the arc depicted is reasonably 150 degrees. The Examiner notes that there is no indication in the Applicant’s specification of an angle in this range being a critical dimension of the invention, but merely that the arc can hold the pipe securely against the opposing portion of the clamp. Hattori discloses opposing arcs that are reasonably 150 degree arcs and that securely hold the pipe in place. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimum arc, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claims 8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori and Stroud, and further in view of US 11,092,079 to Patil et al. (hereinafter ‘Patil’).

Regarding Claim 8, Hattori and Stroud combined teach the clamp of claim 1, but do not specifically teach wherein the first mating interface is cantilevered away from the base. Hattori teaches the first mating interface being a portion of the base (Figure 8), but does not teach that it is cantilevered. However, Patil, which is also drawn to a clamp (Figure 3) comprising a separate top (110) and base (108) being assembled via a fastener through the bodies (central portions) of the top and bottom and having opposing arms (116,120), further teaches that in order to mount the clamp to a structure, a first mating interface (140; Figures 2 and 3) is cantilevered away from the base (col 6, ln 30-39). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the first mating interface of Hattori could be designed to be cantilevered away from the base as taught by Patil, since this allows an offset area between the clamp and the structured being mounted to, thereby preventing any interference between the pipe/cable being supported and/or the arms and the structure being mounted to if the structure surface is wider than the dimension of the base of the clamp. By having a cantilevered mounting portion, both the arms and the pipe/cable will have a clearance above the structure surface making the clamp more versatile to mount to various structures.
	
 
Regarding Claim 18, Hattori teaches a clamp comprising: 
a top (1a; Figure 9) comprising a body (central horizontal portion of 1a) and at least one upper arm (right upper 2’) that is a first arc cantilevered away from the body (as depicted in Figure 9 cantilevered from horizontal body); 
a through hole (depicted hole for stud 4 in Figure 9) that passes through the body of the top (1a); 
a base (1b) separate from the top (1a) and comprising a bottom body (central horizontal portion of 1b)  and at least one lower arm (right lower 2’) that is a second arc cantilevered away from the bottom body (as depicted in Figure 9 cantilevered from horizontal body); 
a threaded stud (4) affixed at a first end (head affixed to horizontal body via nut being threaded onto the shaft) and extending therefrom to a distal end (free end of stud 4 that receives nut); 
a nut coupled to the threaded stud (4) such that the nut can selectively translate along the longitudinal axis of the threaded stud (via threading); and 
a first mating interface extending away from the top or the base (see Figure 8 and col 1, ln 21-23; col 4, ln 46-49 teaching that a hole could be provided to mount the clamp to a base and that one variation of the clamp could include one of the plate portions having an extension in the longitudinal direction as depicted in Figure 8 where 1b has a longer horizontal portion that extends away from the top 1a); 
wherein the top is coupled to the base via the stud (4) passing through the hole in the body capturing the nut between the first end (head) and the distal end (free end) of the threaded stud and wherein the top and base area assembled such that the first arc (right upper 2’) and the second arc (right lower 2’) have an axis of rotation that is the same (as depicted in Figure 9).  
Hattori does not specifically teach the threaded stud affixed to the base and extending therefrom wherein the top is coupled to the base by placing the through hole down over the threaded stud. Hattori has the threaded stud passing through holes in both bodies but extending from the top to the bottom. However, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the threaded stud of Hattori could attach the top and bottom bodies by entering the holes in either direction since both directions result in the same assembly and same functionality.
Hattori teaches the stud capturing a nut but does not specifically teach 
the distal end of the stud being deformed to permanently capture the nut.
However, Stroud, which is also drawn to a clamp comprising two separate horizontal bodies having arms (for supporting a wire), wherein the bodies are connected via a threaded stud (12) passing through aligned holes in the bodies (Figure 1) and tightened via a nut (14) on the stud, further teaches that the distal end of the stud (12) is deformed (via heading 13) to permanently capture a nut (14) between the first and distal ends (as depicted in Figure 1; col 2, ln 66-75 teaching that heading prevents the end of the bolt from passing through the nut). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the distal end of Hattori could be headed as taught by Stroud, in order to make mounting the pipes on the clamp easier since the clamp would remain in an assembled manner and could merely be tightened without having multiple pieces needing to be held while inserting the bolt and screwing together the clamp portions.
While Hattori teaches that the first mating interface extends away from the top or the base (Figure 8), and technically can be considered to be in the form of a flange, the first mating interface is an extension of the base and not a distinct flange. 
However, Patil, which is also drawn to a clamp (Figure 3) comprising a separate top (110) and base (108) being assembled via a fastener through the bodies (central portions) of the top and bottom and having opposing arms (116,120), further teaches that in order to mount the clamp to a structure, a first mating interface (140; Figures 2 and 3) is in the form of a flange that is cantilevered away from the base (col 6, ln 30-39). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the first mating interface of Hattori could be designed as a distinct flange cantilevered away from the base as taught by Patil, since this allows an offset area between the clamp and the structured being mounted to, thereby preventing any interference between the pipe/cable being supported and/or the arms and the structure being mounted to if the structure surface is wider than the dimension of the base of the clamp. By having a distinct cantilevered flange, both the arms and the pipe/cable will have a clearance above the structure surface making the clamp more versatile to mount to various structures.



Regarding Claim 20, Hattori, Stroud, and Patil combined teach the clamp of claim 18. While the written disclosure of Hattori does not specifically teach wherein the first arc and second arc are swept through between 150 and 180 degrees, by viewing Figure 9, the arcs depicted are reasonably 150 degrees. The Examiner notes that there is no indication in the Applicant’s specification of an angle in this range being a critical dimension of the invention, but merely that the arcs can hold the pipe securely. Hattori discloses opposing arcs that are reasonably 150 degree arcs and that securely hold the pipe in place. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimum arc, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori and Stroud, and further in view of US 2020/0064202 to Newlin et al. (hereinafter ‘Newlin’).

Regarding Claim 13, Hattori and Stroud combined teach the clamp of claim 1, and Hattori further teaches wherein the top and base are made from band-shaped plate members (col 5, ln 4-14) that can be bent. While it is well-known in the art to use formed sheet metal for band-shaped plates of clamps, Hattori does not specifically disclose this. However, Newlin, which is also drawn to a clamp having a separate top and base with opposing cantilevered arcs and being assembled via a fastener through the bodies of the top and base, further teaches that the clamp is made from formed sheet metal (para [0015]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the clamp of Hattori and Stroud combined be made of formed sheet metal as taught by Newlin, since this is a typical material that is used for clamps since it is readily available, easy to bend as needed, and strong enough to support the pipes/cables with predictable results.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 3,146,982 (Budnick) teaches a clamp with opposing arcs connected via a threaded fastener and having a first mating surface (10) cantilevered away from the top or the base.
US 1,303,346 (McFeaters) teaches a clamp with opposing arcs connected via a threaded fastener and having a first mating surface (6) cantilevered away from the top or the base.
US 3,054,586 (Kirkup) teaches a clamp with opposing arcs connected via a threaded fastener and having a first mating surface (14) cantilevered away from the top or the base.
US 8,770,537 (Go) teaches a clamp with opposing arcs swept through between 150 to 180 degrees.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632